                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:19-CR-00086-RJC-DSC


 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
                                                  )
 v.                                               )                     ORDER
                                                  )
 JOHN HENRY MOORE,                                )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on Defendant’s “Motion to Return Property”

(document # 88). In its Response, the Government “has no objection to the defendant’s request

for the return of the cellular telephones that were seized as part of the investigation in this case.

Because the defendant is currently incarcerated, law enforcement officers cannot release the

phones directly to him. The Government respectfully requests that the defendant designate a

person to receive the phones on his behalf.” (document #103). Therefore, the Court will GRANT

Defendant’s Motion and directs the Government to confer with Defendant’s standby counsel, S.

Frederick Winiker, III, and make arrangements for the property return.


       The Clerk is directed to send copies of this Order to pro se Defendant, standby counsel, the

U.S. Attorney, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.                      Signed: June 8, 2021
